Case 2:18-cv-09471-FFM Document 21 Filed 05/06/20 Page 1 of 2 Page ID #:825



 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9   ROBERT PAUL INGALLS,                   )   Case No.: 2:18-cv-09471-FFM
                                            )
10                  Plaintiff,              )    xxxxxxxxxxx ORDER AWARDING
                                                {PROPOSED}
                                            )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                              )   ATTORNEY FEES AND EXPENSES
                                            )   PURSUANT TO 28 U.S.C. § 2412(d)
12   ANDREW SAUL,                           )   AND COSTS PURSUANT TO 28
     Commissioner of Social Security,       )   U.S.C. § 1920
13                                          )
                    Defendant               )
14                                          )
                                            )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,129.42 as
19   authorized by 28 U.S.C. § 2412, and costs in the amount of $400.00 as
20   authorized by 28 U.S.C. § 1920,
                                9 , be awarded subject to
                                        w ded subjec    o thee terms
                                                                e s of
                                                                     o thee
21   Stipulation.
22   DATE: May 6, 2020            __________________________________
                                 ___________________________________
                                  HE HONORABLE PATRICK JJ. WALSH
                                 THE
23                               UNITED STATES MAGISTRATE JUDGE
24
25
26

                                            -1-
Case 2:18-cv-09471-FFM Document 21 Filed 05/06/20 Page 2 of 2 Page ID #:826



 1   Respectfully submitted,
 2   LAW OFFICES OF LAWRENCE D. ROHLFING
 3         /s/ Matthew F. Holmberg
     _________________________
 4   Matthew F. Holmberg
     Attorney for plaintiff Robert Paul Ingalls
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                              -2-
